13 N.Y.3d 922 (2010)
895 N.Y.S.2d 300
In the Matter of IGNACIO REYNOSO, Appellant,
v.
GEORGE B. ALEXANDER, as Chair of the Division of Parole, Respondent.
SSD 2.
Court of Appeals of New York.
Decided January 12, 2010.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). CPLR 5515 does not provide a jurisdictional basis to appeal as of right. Additionally, contrary to appellant's assertion, the Court of Appeals did not grant him leave to appeal to the Court of Appeals.